130 Nev., Advance Opinion Askr,
                          IN THE SUPREME COURT OF THE STATE OF NEVADA


                   FCH1, LLC, A NEVADA LIMITED                           No. 59630
                   LIABILITY COMPANY, F/K/A FIESTA
                   PALMS, LLC, A NEVADA LIMITED
                   LIABILITY COMPANY D/B/A THE                              FILED
                   PALMS CASINO RESORT,
                   Appellant,                                                JUN 115 2014
                   vs.                                                      TRACT K. LINDEMAN
                                                                         CLERg\ OFi 141,SPRMAabc
                   ENR,IQUE RODRIGUEZ, AN                             BY
                                                                            CHIEF DEPU    CLERK
                   INDIVIDUAL,
                   Respondent.



                              Appeal from a district court judgment following a bench trial
                   in a tort action. Eighth Judicial District Court, Clark County; Jessie
                   Elizabeth Walsh, Judge.
                              Reversed and remanded with instructions.

                   Lemons, Grundy & Eisenberg and Robert L. Eisenberg, Reno,
                   for Appellant.

                   Hutchison & Steffen, LLC, and Michael K Wall, Las Vegas,
                   for Respondent.




                   BEFORE PICKERING, HARDESTY and CHERRY, JJ.

                                                  OPINION

                   By the Court, PICKERING, J.:

                              At issue is the alleged negligence of Palms Casino Resort in
                   allowing promotional actors to toss souvenirs into a crowd of patrons

SUPREME COURT
      OF
    NEVADA

(0) 1947A <04SO,                                                                            IGZ6Lf
                watching a televised sporting event at the casino's sports bar. Specifically,
                we must decide whether to extend the limited-duty rule that this court
                established in Turner v. Mandalay Sports Entertainment, 124 Nev. 213,
                220-21, 180 P.3d 1172, 1177 (2008), to these facts. We decline to do so,
                and thus hold there was no error in the district court's refusal to find, as a
                matter of law, that Palms owed no duty of care. Nonetheless, a new trial
                is warranted due to evidentiary errors that affected the outcome of the
                proceeding below.
                                                      I.
                            Respondent, Enrique Rodriguez, sued the Palms Casino
                Resort to recover damages for the knee injury he suffered while sitting in
                its "Sportsbook" bar watching Monday Night Football on television. The
                injury occurred when another patron dove for a sports souvenir that
                Brandy Beavers, an actress paid by the Palms to dress as a cheerleader for
                the Monday Night Football event, had tossed into the group.' Rodriguez
                sued Palms on a theory of negligence.
                            The matter was tried before the court in a bench trial. Over
                objection by Palms, the district court permitted several of Rodriguez's
                treating physicians to testify to the nature and severity of his condition,
                its causes, and the appropriateness of treatment, both rendered to and
                recommended for him. It then struck the testimony of Palms' experts on
                security and crowd control, and economics because they failed to "opine [
                that their opinions were given to a reasonable degree of professional



                      'Whether or not Beavers and two other women who were also
                engaged in this souvenir tossing were Palms' employees is unclear and not
                analyzed or argued on appeal.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                probability." Ultimately, the district court determined that Palms was
                liable as a matter of law and awarded Rodriguez $6,051,589 in damages.
                This appeal followed.


                            The parties and the district court assumed that Rodriguez's
                claim was based on a theory of premises liability, namely that the Palms
                had increased the risk posed to Rodriguez by not stopping the promotional
                actors' souvenir-tossing. This is a somewhat unusual application of the
                doctrine, because alleged negligent conduct and not a condition on the
                Palms' land caused the injury, perhaps settled upon because the
                employment status of the women doing the tossing could not be
                established below. But this court has not limited premises liability to
                circumstances where a condition on the land caused an injury, see, e.g.,
                Estate of Smith v. Mahoney's Silver Nugget, Inc.,     127 Nev. „ 265
P.3d 688, 692 (2011); Basile v. Union Plaza Hotel & Casino, 110 Nev.
1382, 1384, 887 P.2d 273, 275 (1994); Gott v. Johnson, 79 Nev. 330, 332,
                383 P.2d 363, 364 (1963), and the Restatement sanctions such an
                application where the landowner has acted to increase the risk posed to
                entrants. See Restatement (Third) of Torts: Phys. & Emot. Harm § 51(a)
                (2012). In any case, because the district court and both parties analyzed
                the claim as one based on premises liability, we follow suit.
                            Generally a premises owner or operator owes entrants a duty
                to exercise reasonable care, Foster v. Costco Wholesale Corp., 128 Nev. ,
                   , 291 P.3d 150, 152 (2012), but courts may limit that duty.        See
                Restatement (Second) of Torts § 496C cmt. d (1965); Restatement (Third)
                of Torts: Phys. & Emot. Harm § 7(b) (201W; see also Turner v. Mandalay
                Sports Entm't, L.L.C., 124 Nev. 213, 220-21, 180 P.3d 1172, 1177 (2008).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                Typically, courts make such limitations in "the sports setting" as this court
                had occasion to do in Turner. See Nalwa v. Cedar Fair, L.P., 290 P.3d
1158, 1162 (Cal. 2012). Palms analogizes the circumstances surrounding
                Rodriguez's injury to those in Turner, as well as those in similar cases
                cited in an annotation we relied upon in Turner: Pira v. Sterling Equities,
                Inc., 790 N.Y.S.2d 551, 552 (App. Div. 2005); Harting v. Dayton Dragons
                Prof? Baseball Club, L.L.C., 870 N.E.2d 766 (Ohio Ct. App. 2007);
                Loughran v. The Phillies, 888 A.2d 872 (Pa. Super. Ct. 2005).
                            In Turner, a foul ball struck a baseball game attendee in the
                face while she sat in Cashman Fields' unfenced "Beer Garden."         Turner,
124 Nev. at 216, 180 P.3d at 1174. We held that the duty the stadium's
                owners and operators owed an attendee was limited to providing covered
                seating and otherwise protecting her from "unduly high risk of injury,"
                and that a foul ball did not pose such a risk because it was a "known,
                obvious, and unavoidable part of all baseball games."     Id. at 216-19, 180
                P.3d at 1174-76. In adopting this rule, this court acted as had many
                others—there is a well-established and long-standing body of case law
                similarly limiting the duty owed by baseball stadium owners and
                operators to game attendees.     See W. Page Keeton et al., Prosser and
                Keeton on the Law of Torts § 68, at 485 (5th ed. 1984).
                            The foreign cases relied upon by Palms are part of this body of
                law. Thus, in Pira the plaintiff was struck by a baseball that a player
                "tossed casually to fans as a souvenir. . . after he completed his pre-game
                warmup routine." Pira, 790 N.Y.S.2d at 551. The New York court granted
                summary judgment because "the plaintiff failed to raise a triable issue of
                fact as to whether the defendants unreasonably increased the inherent
                risks to spectators associated with the game of baseball."    Id. at 552. In

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                Loughran, the plaintiff was hit by a baseball thrown into the stands by a
                player after the player had caught it for the last out.   Loughran, 888 A.2d
                at 874. The appellate court upheld the trial court's grant of summary
                judgment because "[c]ountless Pennsylvania court cases [had] held that a
                spectator at a baseball game assumes the risk of being hit by batted balls,
                wildly thrown balls, foul balls, and in some cases bats." Id. at 876. And in
                Harting, the plaintiff was struck by a foul ball while she was "distracted
                by the antics" of a costumed mascot chicken. Harting, 870 N.E.2d at 770.
                The Ohio court applied the limited-duty rule because the plaintiff
                "understood the risks associated with being a spectator at a baseball
                game, and management for the [baseball team] made numerous
                announcements designed to warn patrons of the possible dangers inherent
                in the sport." Id. at 770-71.
                            In sum, though the facts vary slightly among these cases, the
                question in each was the extent to which a baseball stadium owner or
                operator has a duty to protect game attendees from errant baseballs and
                bats, and each holding was limited to the specific facts in issue.      See
                Turner, 124 Nev. at 216-19, 180 P.3d at 1174-76; Pira, 790 N.Y.S.2d at
                551; Harting, 870 N.E.2d at 768-69; Loughran, 888 A.2d at 877. Thus
                they do not control the circumstances at hand in any obvious way;
                Rodriguez's injury occurred while he watched a televised sporting event at
                a bar, not while he attended a live game at a stadium, and he was hit by a
                third-party patron diving for promotional gear, not a piece of sporting
                equipment involved in the game itself.
                            Courts in other jurisdictions have extended the "primary-
                assumption-of-the-risk," "limited-duty," or "no duty" doctrine—the names
                are used interchangeably, see Turner, 124 Nev. at 218, 180 P.3d at 1176

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                ("limited duty"); Harting, 870 N.E.2d at 768-69 ("primary assumption of
                risk");   Loughran,    888 A.2d 872 ("no duty")—from these limited
                circumstances to other recreational activities "involving an inherent risk
                of injury to voluntary participants ... where the risk cannot be eliminated
                without altering the fundamental nature of the activity." See, e.g., Nalwa,
290 P.3d at 1163. Palms claims that "tossing souvenirs to audiences at
                sporting events and other entertainment venues is a very common, well-
                accepted activity," and suggests that therefore the risk associated with
                such promotional tossing cannot be eliminated without altering the
                fundamental nature of the underlying sporting or entertainment event.
                But, even assuming that this court was willing to extend the Turner
                doctrine to all recreational activities involving an inherent risk of injury,
                we cannot agree that any risk of injury inheres in the underlying activity
                Rodriguez engaged in here, namely attending a televised sporting event at
                a casino sports bar.
                             "[M]any spectators prefer to sit where their view of the game
                is unobstructed by fences or protective netting and the proprietor of a ball
                park has a legitimate interest in catering to these desires."     Benejam v.
                Detroit Tigers, Inc., 635 N.W.2d 219, 222-23 (Mich. Ct. App. 2001)
                (quotation marks omitted). A stadium owner or operator cannot eliminate
                the risk errant balls might pose to spectators in such seating without
                fundamentally altering the game: a batter cannot predict the flight of a
                ball, so an owner or operator can only remove the risk that a struck ball
                might fly foul into uncovered seating by prohibiting all batting; and, the
                hope of retrieving a baseball as a souvenir has "become inextricably
                intertwined with a fan's baseball experience." Loughran, 888 A.2d at 876.
                The risk involved in riding in bumper cars, the activity to which the

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      6
                      California Supreme Court extended the limited-duty rule in Nalwa, is
                      inherent because "Mlle point of the bumper car is to bump."        Nalwa, 290
P.3d at 1164. And, "[i] mposing liability would have the likely effect of the
                      amusement park either eliminating the ride altogether or altering its
                      character to such a degree. . . that the fun of bumping would be
                      eliminated. . Indeed, who would want, to ride a tapper car at an
                      amusement park?" Id. at 1164 (quotation marks omitted).
                                  In Nalwa, the California Supreme Court approved a California
                      appellate court's extension of the limited-duty doctrine where a plaintiff
                      was burned when he "tripped and fell into the remnants of the Burning
                      Man effigy while participating in the festival's commemorative ritual." Id.
                      at 1163 (citing Beninati v. Black Rock City, L.L.G.,      96 Cal. Rptr. 3d 105,
                      106 (Ct. App. 2009)). In that case the court had noted: "As in previous
                      years, the festival participants had set ablaze a 60-foot combustible
                      sculpture of a man which, because of its gigantic size, was built on an
                      equally large platform made of combustible material and was held upright
                      by wire cables. Once much of the material had burned, and the
                      conflagration had subsided but was still actively burning, Beninati and
                      others walked into the fire." Beninati, 96 Cal. Rptr. 3d at 110. Because
                      "[plersons who attend Burning Man throw objects into the fire               'so
                      attendees can participate . . . completely with [sic] the Burning Man
                      experience," the court determined that the risk of burns associated with
                      the fire was "necessary to the event." Id. at 107, 110.
                                  Put simply: the point of attending a live baseball game is to
                      watch athletes bat at and throw baseballs, the point of driving a bumper
                      car is to bump, the point of attending Burning Man is to participate in a
                      "commemorative ritual" involving a giant bonfire; so batting, throwing,

SUPREME COURT
             OF
          NEVADA
                                                            7
(o   )   1947A    e
                bumping, and bonfires cannot be eliminated from these activities. But the
                point of watching a televised sporting event at a sports bar is . . . to watch
                a televised sporting event at a sports bar; having souvenirs tossed in one's
                direction may or may not enhance the experience depending on one's
                preference, but as long as the televised event may still be viewed in that
                venue the activity retains its character. And, if the proprietor of a sports
                bar declines to hire promotional actors to toss merchandise at attendees,
                participants can still watch a game with other fans in a sports-themed,
                alcohol-fueled venue.
                            So, assuming but not deciding that Turner could be extended
                along Nalwa's lines—and it may be that for certain activities in certain
                venues the tossing of promotional items is so "inextricably intertwined
                with [the] . . . experience" that its elimination would alter the fundamental
                nature of the event in question, see, e.g., Loughran, 888 A.2d at 876;
                though writers elsewhere have suggested that once the injury-causing
                conduct has strayed too far from the core activity the limited-duty doctrine
                is inapplicable, 2 see Scott B. Kitei, Is the T-Shirt Cannon "Incidental to the
                Game" in Professional Athletics?, 11 Sports Law. J. 37, 56 (2004)—
                extending it to the circumstances before us here would be a bridge too far.
                The district court did not err by declining to find that Palms owed no duty
                as a matter of law.




                      2Though, as we note below, even where the connection between the
                injury-causing conduct and the core activity is attenuated, affirmative
                defenses may survive.

SUPREME COURT
         OF
      NEVADA

                                                       8
(0) I 947A
                            We thus turn to whether Palms breached the duty it owed
                Rodriguez as a premises owner by failing to take reasonable care.           See
                Restatement (Second) of Torts § 341A; Restatement (Third) of Torts § 7
                cmts. i & j. Palms called an expert on security and crowd control, Forrest
                Franklin, who offered an opinion that throwing promotional items into
                crowds is not uncommon and generally was safe. He described his
                experience working crowd control and security at events where promoters
                threw memorabilia, in settings ranging from bicycle races to a conference
                for "the largest security organization on the planet," and indicated that he
                knew of no resulting injuries. And he stated that in his years of
                experience he had "never read anything anywhere that prohibits or
                inhibits or suggests that, or mandates that it [throwing items into an
                audience] shouldn't be done." Indeed, according to Franklin the activity
                was so commonplace that he had "hardly ever heard of anybody not doing
                it." This testimony suggests that the Palms' conduct was both commonly
                engaged in and safe, and in turn that the Palms acted reasonably and that
                Rodriguez's injury was not foreseeable. Given that Rodriguez did not
                present any expert testimony to the contrary, such evidence could
                reasonably have shifted the district court's verdict in the Palms' favor.
                            But, the district court struck Franklin's testimony based on
                his failure to state that he testified to a "reasonable degree of professional
                probability." In doing so the district court relied on Hallmark v. Eldridge,
                124 Nev. 492, 504, 189 P.3d 646, 654 (2008) (holding that evidence was
                improperly admitted where a medical expert failed to testify to a
                "reasonable degree of medical certainty"). This reliance was in error. As



SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A
                we have previously indicated, Hallmark's refrain is functional, not
                talismanic, because the "standard for admissibility varies depending upon
                the expert opinion's nature and purpose."        Morsicato v. Say-On Drug
                Stores, Inc., 121 Nev. 153, 157, 111 P.3d 1112, 1115 (2005). Thus, rather
                than listening for specific words the district court should have considered
                the purpose of the expert testimony and its certainty in light of its context.
                See Williams v. Eighth Judicial Dist. Court, 127 Nev. „ 262 P.3d
360, 368 (2011).
                            Perhaps recognizing this, on appeal Rodriguez attempts to
                refrarne the district court's holding as one finding the Palms' experts'
                testimony unduly speculative. But Franklin stated that he based his
                opinion on his years of experience in crowd control and safety and that he
                had "never read anything anywhere that prohibits or inhibits or suggests
                that, or mandates that it shouldn't be done." He thus offered a definitive
                opinion based on research and expertise, not speculation. So, exclusion of
                his testimony was an abuse of discretion. Inasmuch as it is probable that
                but for this erroneous ruling a different result might have been reached on
                the matter of Palms' breach, a new trial is warranted.        Cook v. Sunrise
                Hosp. & Med. Ctr., L.L.C., 124 Nev. 997, 1009, 194 P.3d 1214, 1221 (2008).
                And because we remand for a new trial on the issue of Palms' negligence,
                we leave for another day the question of whether Rodriguez engaged in
                risk assumption so as to implicate any affirmative defense that is
                available in Nevada.
                                                     IV.
                            In light of our decision to remand for a new trial, we offer
                additional instruction. First, we conclude that the district court
                improperly excluded testimony by Dr. Thomas Cargill, an economist who

SUPREME COURT
          OF
      NEVADA
                                                      10
(171) 1947A
                 countered Rodriguez's measure of damages based on the "paucity" of
                 information that his expert relied upon as well as his "averaging" of
                 Rodriguez's tax returns. Like Franklin, Cargill did not state that he
                 testified to a reasonable degree of professional probability, but as we held
                 with regard to Franklin, this failure is not dispositive. And, because Dr.
                 Cargill explained that he used his "expertise" to make this calculation and
                 attempted to further instruct the district court as to his methodology
                 (though the district court prohibited him from so doing), his testimony was
                 sufficiently certain given its purpose and context.   Williams, 127 Nev. at
                     262 P.3d at 368.
                             The district court judge also admitted and considered
                 inadmissible testimony by Rodriguez's treating physicians. Rodriguez did
                 not provide a written NRCP 26 expert witness report for any of these
                 physicians. While a treating physician is exempt from the report
                 requirement, this exemption only extends to "opinions [that] were formed
                 during the course of treatment."          Goodman v. Staples the Office
                 Superstore, L.L.C., 644 F.3d 817, 826 (9th Cir. 2011); see Rock Bay, L.L.C.
                 v. Eighth Judicial Dist. Court, 129 Nev. , n.3, 298 P.3d 441, 445
                 n.3 (2013) (noting that when an NRCP is modeled after its federal
                 counterpart, "cases interpreting the federal rule are strongly persuasive").
                 Where a treating physician's testimony exceeds that scope, he or she
                 testifies as an expert and is subject to the relevant requirements.
                 Goodman, 644 F.3d at 826.
                             One of Rodriguez's physician-witnesses, Dr. Joseph Schifini,
                 treated Rodriguez for pain associated with his knee injury but testified
                 about: orthopedic surgery (noting that he often could "predict" what a
                 surgeon would do, deeming the orthopedic surgeon's billing rate

SUPREME COURT
        OF
     NEVADA

                                                      11
(0) 1947A    e
                  reasonable, and finding Rodriguez's surgeon to be well-educated and
                  qualified); neurology and neurological science (predicting the reasonable
                  cost of a "spinal stimulator" and its likely effect on Rodriguez); podiatry
                  (suggesting that Rodriguez's injury caused his ingrown toenail); radiology
                  (assessing what type of X-ray allowed for the most accurate readings); and
                  damages (criticizing a life-care plan as "one of the worst" he had seen in
                  terms of its assessment of damages). Dr. Schifini testified that he formed
                  these opinions during his review of a compendium of Rodriguez's medical
                  records, which consisted of "thousands of pages of documents" from "many,
                  many providers." To the extent that Dr. Schifini reviewed these
                  documents in the course of providing treatment to Rodriguez, he could
                  offer an opinion based on them. See Goodman, 644 F.3d at 826; see also
                  NRCP 16.1 drafter's note (2012 amendment). But Dr. Schifini did not
                  testify that he had reviewed the documents during the course of his
                  treatment, only that he had "reviewed all the medical records in this case."
                               In Ghiorzi v. Whitewater Pools & Spas Inc., No. 2:10-cv-01778-
                  JCM-PAL, 2011 WL 5190804 (D. Nev. Oct. 28, 2011) (not reported), the
                  same Dr. Schifini opined, ostensibly as the plaintiffs treating physician,
                  as to the appropriateness and value of treatments that he did not provide
                  to the plaintiff; that all that treatment was "directly related to" the
                  defendants' alleged negligence; that the plaintiff "had tremendous pain
                  and suffering"; and what future treatment the plaintiff might require.
                  Ghiorzi, 2011 VVL 5190804, at *8. Similar to his assertions before the
                  state district court in this case, Dr. Schifini indicated to the federal district
                  court in Ghiorzi that he formed these opinions during his review of the
                  plaintiffs medical records, but elaborated that he undertook that review in
                  order to form "opinions regarding the care, appropriateness of care,

SUPREME COURT
        OF
     NEVADA

                                                         12
(0) 1947A    e'
                    necessity of care and relatedness of care provided to [the plaintiff]."      Id.
                    The federal district court limited Dr. Schifini's testimony to "his single
                    examination of the [p]laintiff," the results of MRIs he ordered for the
                    plaintiff, and the necessity and cost of the epidural injection he
                    administered to the plaintiff; because by testifying more broadly Dr.
                    Schifini testified as an expert, not a treating physician.    Id. at *9. Given
                    the similar breadth in Dr. Schifini's testimony in this case and his
                    vagueness as to the purpose of his review of Rodriguez's medical records,
                    the federal district court's assessment is applicable.          See Sehuck v.
                    Signature Flight Support of Nev., Inc., 126 Nev. , n.2, 245 P.3d 542,
                    546 n.2 (2010) (this court may rely on unpublished federal district court
                    opinions as persuasive, though nonbinding authority). Allowing Dr.
                    Schifini to testify as he did without an expert witness report and
                    disclosure was an abuse of the district court's discretion.
                                 Moreover, even if Dr. Schifini reviewed records from other
                    providers in the course of his treatment of Rodriguez and not in order to
                    form the opinions he proffered, he could only properly testify as to those
                    opinions he formed based on the documents he disclosed to Palms. NRCP
                    16.1 drafter's note (2012 amendment); see also Washoe Cnty. Bd. of Sch.
                    Trustees v. Pirhala, 84 Nev. 1, 5, 435 P.2d 756, 758 (1968) (noting that the
                    purpose of discovery is to take the "surprise out of trials of cases so that all
                    relevant facts and information pertaining to the action may be ascertained
                    in advance of trial"). And of the "thousands of pages" Dr. Schifini
                    apparently read to form the opinions he expressed at trial, he disclosed
                    only 21 pages of records in discovery.




SUPREME COURT
         OF
      NEVADA


              se,
                                                           13
(0) 1.947A
                             As to Rodriguez's remaining "treating physician" witnesses,
                Dr. Walter Kidwell testified for Rodriguez as to "the mechanism" of his
                injury, and Dr. Maryanne Shannon testified as to whether another
                doctor's treatment of Rodriguez was "causally related" to his initial injury.
                Allowing Dr. Kidwell and Dr. Shannon to so testify without requiring
                them to disclose expert reports was also an abuse of the district court's
                discretion—once they opined as to the cause of Rodriguez's condition and
                treatments they testified as experts and should have been subject to the
                expert witness standards. Brooks v. Union Pac. R. Co., 620 F.3d 896, 900
                (8th Cir. 2010).
                             As the Palms notes, the district court judge in this case has
                heard the evidence that should have been excluded and formed and
                expressed an opinion on the ultimate merits. We therefore grant the
                Palms' request to have this case reassigned if remanded.        See Leven v.
                Wheatherstone Condo. Corp., Inc., 106 Nev. 307, 310, 791 P.2d 450, 451
                (1990).
                             For these reasons, we reverse and remand for reassignment
                and a new trial consistent with this opinion.




                We concur:


                       Atirt
                Hardesty

                   Cin                          J.
                Cherry




SUPREME COURT
        OF
     NEVADA
                                                     14
049 1947A